Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 10/31/08 The following N-CSR relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-CSR reporting requirements. Separate N-CSR Forms will be filed for these series, as appropriate. Systematic International Equity Fund FORM N-CSR Item 1. Reports to Stockholders. Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 17 Statement of Financial Futures 18 Statement of Assets and Liabilities 19 Statement of Operations 20 Statement of Changes in Net Assets 22 Financial Highlights 26 Notes to Financial Statements 36 Report of Independent Registered Public Accounting Firm 37 Important Tax Information 38 Board Members Information 41 Officers of the Fund FOR MORE INFORMATION Back Cover The Fund Systematic International Equity Fund A LETTER FROM THE CEO Dear Shareholder: We present to you this annual report for Systematic International Equity Fund, covering the 12-month period from November 1, 2007, through October 31, 2008. These are difficult times for international investors. A credit crunch that began in the United States in 2007 has developed into a full-blown global financial crisis, recently resulting in the failure of several major financial institutions. Meanwhile, the global economic slowdown has gathered momentum, depressing investor sentiment, consumer confidence and business investment around the world.These factors undermined equity returns in most regions,including formerly high-flying emerging markets. The depth and duration of the economic downturn will depend on how quickly the global financial system can be stabilized.We believe that government efforts in the United States and Europe meet several critical requirements for addressing todays financial stresses, and we expect them to contribute to a more orderly deleveraging process. However, recuperation from the financial crisis is likely to take time. In the mean-time,we encourage you to keep in touch with your financial advisor and maintain a long-term and disciplined perspective to investing. Indeed, we already are seeing some positive signs, including a likely peak in global inflationary pressures, attractive valuations among fundamentally sound companies and a large pool of worldwide financial liquidity that could be deployed gradually as the economic cycle turns. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance given by the funds Portfolio Managers. Thank you for your continued confidence and support. Jonathan R. Baum Ch ief Executive Officer The Dreyfus Corporation November 17, 2008 2 DISCUSSION OF FUND PERFORMANCE For the period of November 1, 2007, through October 31, 2008, as provided by Peter Goslin, Jocelin Reed, Robert Wilk and Skender Cilka, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended October 31, 2008, Systematic International Equity Funds Class A shares achieved a 51.12% total return, Class C shares achieved a 51.54% total return, Class I shares achieved a 51.00% total return and Class T shares achieved a 51.27% total return. 1 The funds benchmark, the Morgan Stanley Capital International Europe, Australasia, Far East Index (MSCI EAFE Index), produced a total return of 46.62% for the same period. 2 Stock markets throughout the world posted sharp declines due to a slowing global economy and a severe financial crisis.The funds returns lagged its benchmark, primarily due to shortfalls in the energy, consumer durables and non-energy minerals sectors. The Funds Investment Approach The fund seeks long-term capital growth by normally investing at least 80% of its assets in equity securities.The fund normally invests primarily in equity securities of foreign companies. The fund invests in at least 10 different countries and may invest up to 25% of its assets in emerging market countries, but no more than 10% of its assets may be invested in any one emerging market country. When selecting securities, we use a quantitative model to identify and rank stocks within geographic regions and economic sectors based on six factor classifications: value, stewardship, growth, accruals, market sentiment and analysts expectations. We generally select higher ranked securities as identified by the quantitative model.We attempt to manage risk through diversification across regions, countries, sectors and industries in proportions that are similar to those of the MSCI EAFE Index. The funds currency exposure typically is unhedged to the U.S. dollar. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Global Financial Crisis Sparked Broad Declines Following a downward trend established by the United States, most regions of the world suffered from slowing economic growth, fueling fears of a potentially deep and prolonged global recession.
